                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

ARTHUR VINCENT,                                        )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:20-CV-573-D
BAKER MOTORSPORTS, and                                 )
PERFORMANCE FINANCE,                                   )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS plaintiff's motion
to proceed in forma pauperis [D.E. l], DENIES plaintiff's motion for default judgment [D.E. 6],
DISMISSES as moot defendant's motion to dismiss [D.E.10], DISMISSES as moot plaintiff's
motions to strike [D.E.12, 13], OVERRULES plaintiff's objections to the M&R [D.E. 16],
ADOPTS the conclusions in the M&R [D.E. 14], and DISMISSES plaintiff's complaint for lack
of subject-matter jurisdiction. Plaintiff must seek relief in state court.


This Judgment Filed and Entered on July 20, 2021, and Copies To:
Arthut Vincent                                                  (Sent to 5804 B Chason Ridge Dr.
                                                                Fayetteville, NC 28314 via US Mail)
Timothy C. Smith, Jr.                                           (via CM/ECF electronic notification)




DATE:                                                  PETER A. MOORE, JR., CLERK
July 20, 2021                                          (By) /s/ Nicole Sellers
                                                                Deputy Clerk




                Case 5:20-cv-00573-D Document 18 Filed 07/20/21 Page 1 of 1
